DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1, 3, 5, 10, 27, 28 and 29 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 27 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- at least one additional magnet in the form of magnetic cladding (11, 12, 16) about the north and south polarity facing magnet elements (13, 14), the magnetic cladding (11, 12, 16) acting to modify a magnetic flux density about the predetermined region (18) between the north polarity facing magnet element (13) and the south polarity facing magnet element (14) . . . wherein the magnetic cladding (11, 12, 16) substantially extends across an axial width of the rotor (rotor placed in region 18), and faces toward an axis of the rotor, and the north polarity facing magnet element (13) and south polarity facing magnet element (14) face opposite sides of the rotor, the north and south polarity facing magnet elements (13, 14) and magnetic cladding (11, 12, 16) together substantially2Application No. 15/532,472Reply to Office Action dated June 10, 2020 surrounding a part of a periphery of the rotor when the rotor interacts with the predetermined region (18), wherein magnetic field lines of the magnetic field pass through the predetermined region (18) substantially parallel to the axis of the rotors wherein the magnetic cladding (11, 12, 16) encloses substantially all of 


    PNG
    media_image1.png
    456
    654
    media_image1.png
    Greyscale

Claims 3, 5, 10, 28 and 29 are allowed due to dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834